Citation Nr: 1621702	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-40 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increase in a 10 percent rating for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a liver disorder (listed as primary biliary cirrhosis of the liver).  By this decision, the RO also granted service connection and a noncompensable rating for a scar of the left ankle (residual scar, arthroscopy, associated with tendonitis of the left ankle), effective March 27, 2012, and denied an increase in a 10 percent rating for a left ankle disability (tendonitis of the left ankle).  

In May 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In June 2015, the Board reopened and remanded the issue of entitlement to service connection for a liver disorder.  The Board also granted a separate 10 percent rating for a scar of the left ankle.  The Board further remanded the issue of entitlement to an increase in a 10 percent rating for a left ankle disability for further development.  

A July 2015 RO decision implemented the Board's June 2015 decision and granted a 10 percent rating for a scar of the left ankle, effective March 27, 2012.  

A January 2016 RO decision granted service connection and a noncompensable rating for autoimmune hepatitis, effective March 27, 2012.  Therefore, the issue of entitlement to service connection for a liver disorder is no longer on appeal.  

The issue has been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's left ankle disability is manifested by pain with no more than moderate limitation of motion, without ankylosis and without malunion of the tibia or fibula.  


CONCLUSION OF LAW

The criteria for an increase in a 10 percent rating for a left ankle disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024, 5262, 5270, 5271, 5284 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Tenosynovitis is rated based upon limitation of motion of the affected joint, as arthritis, degenerative.  38 C.F.R § 4.71a, Diagnostic Code 5024.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is warranted when the joint is ankylosed in plantar flexion less than 30 degrees.  A 30 percent rating requires ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating requires ankylosis of the ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Veteran contends that he is entitled to an increased rating for his service-connected left ankle disability.  He specifically maintains that he has pain and limitation of motion of the left ankle.  He reports that he cannot stand on his left ankle for long periods and that it would give out if he walked for long distances.  The Veteran indicates that he has been given two types of braces for his left ankle.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA treatment records dated from June 2011 to September 2012 show treatment for multiple disorders.  

An October 2012 VA ankle conditions examination report notes that the Veteran reported that he suffered a left ankle injury in November 1995, that his left ankle healed on its own, and that the bones fused incorrectly.  He stated that he then underwent left ankle surgery in March 1996 to repair the incorrectly healed injury.  The Veteran indicated that he had suffered constant pain in his left ankle since the injury and that each step on his left ankle was painful for him.  He reported that he did not have flare-ups that impacted the function of his left ankle.  

The examiner reported, as to range of motion of the Veteran's left ankle, that plantar flexion was 30 degrees and that painful motion began at 25 degrees.  The examiner indicated that left ankle dorsiflexion was 10 degrees and that painful motion began at 10 degrees.  The examiner stated that the Veteran was able to perform repetitive-use testing with three repetitions, and that post-test plantar flexion of the left ankle was 30 degrees and dorsiflexion was 10 degrees.  It was noted that the Veteran did not have additional limitation in range of motion of the left ankle following repetitive-use testing.  The examiner indicated that the Veteran did have functional loss and/or functional impairment of the left ankle in that he had pain on movement, less movement than usual, and swelling.  The examiner reported that the Veteran had localized tenderness or pain on palpation of the joints and soft tissues of the left ankle.  

The examiner related that muscle strength testing of the left ankle was 4/5 with left plantar flexion and dorsiflexion.  The examiner reported that the anterior drawer test and the talar tilt test, respectively, both showed no laxity compared with the opposite side.  The examiner stated that the Veteran did not have ankylosis of the left ankle, subtalar and/or tarsal joint.  It was noted that the Veteran had not undergone a talectomy (astragalectomy),  and that he did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of the calcaneous (os calcis) or talus (astragalus).  The examiner related that he had not had a total ankle joint replacement.  The examiner did indicate that the Veteran had undergone arthroscopic or other ankle surgery.  It was noted that the Veteran reported that he had surgery in March 1996 for repair of incorrectly fused left ankle bones.  The examiner maintained that as a result of such surgery, the Veteran had constant pain of the left ankle which had not improved after the surgery.  

The examiner reported that the Veteran did not have other pertinent physical findings, complications, conditions, or signs and/or symptoms as to his left ankle disability.  It was noted that the Veteran did not use any assistive devices.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that imaging studies of his left ankle were performed and that there were abnormal findings suggesting a remote injury on the distal tibia and fibula, with mild calcaneal spurring.  It was noted that there was no degenerative or traumatic arthritis of the left ankle.  

The diagnoses were tendonitis of the left ankle and left ankle strain, status post injury.  The examiner indicated that the Veteran's left ankle disability did impact his ability to work.  The examiner reported that he had limitation in prolonged walking and standing.  The examiner stated that the Veteran could lift 50 pounds, that he could walk a half mile at one time, that he could walk for four hours during an eight hour day, and that he could also sit and stand for four hours in an eight hour day.  It was noted that he could stand on his left ankle for forty-five minutes.  

VA treatment records dated from November 2012 to October 2014 show treatment for multiple disorders, including complaints of left ankle pain.  

A November 2014 ankle conditions examination report for the VA (performed by QTC Medical Services) includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that his left ankle symptoms began in 1995 and that his left ankle had weakened since that time.  He stated that he had flare-ups of his left ankle in that he would have difficulty walking at times.  The Veteran indicated that he had functional loss or function impairment of the left ankle in regard to having less traction.  

The examiner reported that the Veteran had normal range of motion of the left ankle.  The examiner stated that left ankle plantar flexion was from 0 to 45 degrees and that dorsiflexion was from 0 to 20 degrees.  The examiner indicated that there was pain with both plantar flexion and dorsiflexion of the left ankle which did not result in, or cause, functional loss.  It was noted that there was objective evidence of localized tenderness or pain on palpation of the joint or associated tissue.  The examiner stated that the Veteran had peroneal tendon and lateral ankle pain, which was moderate in degree.  There was no evidence of crepitus.  The examiner reported that the Veteran was able to perform repetitive-use testing with three repetitions and that there was no additional loss of function on range of motion.  It was noted that the Veteran was examined immediately after repetitive-use testing.  The examiner maintained that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner stated that the examination was not conducted during a flare-up, and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing his functional loss during flare-ups.  It was noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  The examiner reported that there were no other additional contributing factors to the Veteran's left ankle disability.  

The examiner indicated that muscle strength testing of the left ankle was 5/5 with left plantar flexion and dorsiflexion, and that there was no reduction in muscle strength.  It was noted that there was no muscle atrophy.  The examiner stated that there was no suspected left ankle instability or dislocation, and that there was no ankylosis.  The examiner reported that the Veteran had shin splints (medical tibial stress syndrome) and that the condition did not affect range of motion of the left ankle.  The examiner also indicated that the Veteran had stress fractures of the left lower leg with no current symptoms.  The examiner did not indicate that the Veteran had undergone any surgical procedures as to his left ankle.  

The examiner reported that the Veteran did not have other pertinent physical findings, complications, conditions, or signs and/or symptoms as to his left ankle disability.  It was noted that he did not use any assistive devices.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that imaging studies of the Veteran's left ankle were not performed.  The diagnoses were lateral collateral ligament strain of the left ankle and a left peroneal tendon strain.  The examiner indicated that the Veteran's left ankle disability did not impact his ability to perform any type of occupational tasks.  

The medical evidence does not show that the Veteran has been diagnosed with arthritis of the left ankle.  Therefore, the criteria of Diagnostic Codes 5003 and 5010 are not specifically applicable in this case.  Although the Veteran does not have arthritis of the left knee, the RO has apparently assigned a 10 percent rating under Diagnostic Code 5024, which is rated analogously to degenerative arthritis.  38 C.F.R. §§ 4.24, 4.71a, Diagnostic Code 5024.  The Board observes that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton, 25 Vet. App. at 1.  The evidence clearly indicates that the Veteran has painful motion of the left ankle.  Thus, the Veteran is entitled to his current 10 percent rating for his left ankle disability.  

With regard to whether the Veteran is entitled to a rating higher than 10 percent, the Board finds that he is not.  The November 2014 VA examination report indicates that he had normal range of motion of the left ankle.  The examiner stated that left ankle plantar flexion was from 0 to 45 degrees and that dorsiflexion was from 0 to 20 degrees.  The examiner indicated that there was pain with both plantar flexion and dorsiflexion of the left ankle which did not result in, or cause, functional loss.  The examiner maintained that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use, or with flare-ups, over a period of time.  Additionally, a prior October 2012 VA ankle conditions examination report indicates, as to range of motion of the Veteran's left ankle, that plantar flexion was 30 degrees and that painful motion began at 25 degrees.  The examiner reported that left ankle dorsiflexion was 10 degrees and that painful motion began at 10 degrees.  The examiner stated that the Veteran did have functional loss and/or functional impairment of the left ankle in that he had pain on movement, less movement than usual, and swelling.  

The Board notes that even when the effects of pain on use and during flare-ups is considered, clearly no more than moderate (10 percent) limitation of motion is shown pursuant to the evidence of record.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (effects of pain on motion to be considered).  Further, ankylosis of the left ankle has not been shown.  Thus, he is not entitled to a higher rating under Diagnostic Code 5270.  The medical evidence shows that the Veteran does not have malunion of the tibia or fibula, and, thus, there is no basis for an increased rating pursuant to Diagnostic Code 5262.  The Veteran also does not have os calcis or astragalus, and, therefore, an increased rating is not indicated pursuant to Diagnostic Code 5273.  Further, the Board finds that the evidence fails to indicate that the Veteran has severe impairment in the left foot as required for a higher 30 percent rating under Diagnostic Code 5284.  

The Board has considered all other potential applicable diagnostic codes.  No diagnostic code, however, provides bases for a higher rating.  

The preponderance of the evidence is against the claim for an increase in a 10 percent rating for a left ankle disability; there is no doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increase in a 10 percent rating for a left ankle disability is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


